Citation Nr: 1731206	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-22 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to an initial compensable rating for rhinosinusitis prior to December 9, 2016 and in excess of 30 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for vaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981 and from February 1984 to April 1988.  She also had training in the United States Naval Reserves.

This appeal comes before the Department of Veterans Appeals (VA) Board of Veterans' Appeals (Board) from a June 2007 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  The Veteran resides within the jurisdiction of the Atlanta, Georgia RO.

The Veteran presented testimony on personal hearing by videoconference in November 2012.  The transcript is of record.  The case was remanded by Board decision in September 2013.

In correspondence received in May 2017, the Veteran appears to raise new claims and submit an informal notice of disagreement for issues recently adjudicated.  This matter is referred to the RO for an appropriate response.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Further development of the claims is warranted prior to disposition of the issues on appeal.

The record reflects that in correspondence received in May 2017, the Veteran appears to request a personal hearing before a Member of the Board, stating "MEMORANDUM FOR BVA DOCKET HEARING."  This request has not yet been acknowledged and must be addressed prior to further consideration and adjudication of the claims on appeal.  The RO should thus contact the Veteran to ascertain the type of hearing she desires and, thereafter, schedule her for a Travel Board or videoconference hearing at the RO as appropriate.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and ask her what type of Board hearing she would like to have.

2.  Thereafter, schedule the Veteran for a Travel Board or videoconference hearing at the RO in accordance with applicable procedures.  If she subsequently decides she does not want a hearing, she should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


